DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Patent application filed on 3/13/2021.

	Allowable Subject Matter
Claims 1-3, 5-6, 8-20 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Wentzlaff et al. (U.S. 7,774,579), Doucette et al. (U.S. 6,108,346), Khanduri (U.S. 2010/0150147), Heil et al. (U.S. 2009/0260013) are the closest prior art references that read upon some, but not all of the independent claim limitations. Heil and Wentzlaff disclosed two-dimensional processor arrays with routers for data communications between computation blocks/tiles. Khanduri disclosed a two-dimensional array of tiles with direct tile communication connections and passthrough connections. Doucette disclosed modules in a communication system receiving both asynchronous data and synchronous data. However, none of the references alone or in combination teach all of the independent claim limitations.

Priority
The effective filing date for the subject matter defined in the pending claims in this application is 3/31/2018.

Drawings
The Examiner contends that the drawings submitted on 3/13/2021 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-3, 5-6, and 8-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 10,990,391. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10,990,391 contains every element of claims 1-3, 5-6, and 8-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,990,391
1. A configurable circuit, comprising:
1. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a configuration memory circuit coupled to the plurality of synchronous network outputs,
a plurality of synchronous network outputs coupled to the configurable computation circuit;

an asynchronous network input queue coupled to an asynchronous packet
network;
an asynchronous network output queue coupled to an asynchronous packet network;
an asynchronous network output queue coupled to the asynchronous packet network;
a flow control circuit coupled to the asynchronous network output queue, 

has been reached in the asynchronous network output queue; and

a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and
a first instruction memory storing a first plurality of data path
configuration instructions to configure a data path of the configurable computation circuit; and
a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from an adjacent configurable circuit.
a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from another, different configurable circuit.

Independent claims 17 and 20 are read upon by the independent claims 17 and 20 of U.S. Patent No. 10,990,391. Dependent claims 2-3, 5-6, 8-16, and 18-19 are read upon by the dependent claims 2-9, 12-16, and 18-19 of U.S. Patent No. 10,990,391.
Claims 1-3, 17-18, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, and 29-31 of U.S. Patent No. 11,093,251. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 11,093,251 contains every element of claims 1-3, 17-18, and 20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. 
Instant Application
Patent 11,093,251
1. A configurable circuit, comprising:
1. A system comprising:

an interconnection network;
a first processor coupled to the interconnection network; and
a host interface coupled to the interconnection network; and
a configurable circuit cluster coupled to the interconnection network, the configurable circuit cluster comprising:
a plurality of configurable circuits arranged in an array, each configurable circuit, of the array of the plurality of configurable circuits, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a configuration memory circuit coupled to the plurality of synchronous network outputs,
a plurality of synchronous network inputs coupled to the configurable computation circuit;
an asynchronous network output queue coupled to an asynchronous packet network;
an asynchronous network output queue coupled to the asynchronous packet network (Claim 5).
a flow control circuit coupled to the asynchronous network output queue, the flow control circuit adapted to generate a stop signal when a predetermined threshold has been reached in the asynchronous network output queue; and
a flow control circuit coupled to the asynchronous network output queue, the flow control circuit adapted to generate a stop signal when a predetermined threshold has been reached in the asynchronous network output queue; and (Claim 29)
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, the configuration memory circuit comprising:
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of 



a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from an adjacent configurable circuit of the array of the plurality of configurable circuits.

an asynchronous packet network coupled to each configurable circuit of the plurality of configurable circuits of the array; and
a synchronous network coupled to the plurality of synchronous network inputs and the plurality of synchronous network outputs of each configurable circuit of the plurality of configurable circuits of the array.

Independent claims 17 and 20 are read upon by the claim 29 of U.S. Patent No. 11,093,251. Dependent claims 2-3 and 18 are read upon by the dependent claims 30-31 of U.S. Patent No. 11,093,251.
Claims 1, 17, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 22 of U.S. Application No. 16/994,607. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Application No. 16/994,607 contains every element of claims 1, 17, and 20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later 
Instant Application
Copending Application No. 16/994,607
1. A configurable circuit, comprising:
22. A system comprising:

an asynchronous packet network;
a plurality of configurable circuits arranged in an array, each configurable circuit of the plurality of configurable circuits comprising:
a configurable computation circuit;
a configurable computation circuit configurable to perform a plurality of computations;
a control circuit coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs comprising a plurality of input registers;
a configuration memory circuit coupled to the plurality of synchronous network outputs,
a plurality of synchronous network outputs comprising a plurality of output registers, the plurality of synchronous network outputs directly coupled over communication lines of a synchronous network to the synchronous network inputs of adjacent configurable circuits of the plurality of configurable circuits; and
an asynchronous network output queue coupled to an asynchronous packet network;
an asynchronous network output queue coupled to the asynchronous packet network, the asynchronous network output queue adapted to generate a
stop signal when a predetermined threshold has been reached in the asynchronous network output queue;
a flow control circuit coupled to the asynchronous network output queue, the flow control circuit adapted to generate a stop signal when a predetermined threshold has been reached in the asynchronous network output queue; and
a flow control circuit coupled to the asynchronous network output queue of each of the configurable circuits within the partition of configurable circuits, the flow control circuit adapted to assert a stop signal to all configurable circuits within the partition of configurable circuits;
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network 


a first instruction memory storing a first plurality of data path configuration instructions to configure an internal data path of the configurable computation circuit; and
a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from an adjacent configurable circuit.
a second instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory and for selection of a master synchronous input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from another, different configurable circuit;

a partition enable circuit coupled to each flow control circuit of the one or more separate partitions of configurable circuits; and 
a dispatch interface circuit coupled to the single partition enable circuit and further coupled to the plurality of configurable circuits through the asynchronous packet network, the dispatch interface circuit adapted to partition the plurality of configurable circuits into one or more
separate partitions of configurable circuits; to load the same computation kernel into each partition of configurable circuits; to select a plurality of thread identifiers from a thread identifier pool for each partition of configurable circuits; to load balance across the one or more separate partitions of configurable circuits by starting threads for execution in the partition having the highest number of available thread identifiers; to define a plurality of destination addresses for 


This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wentzlaff et al. (U.S. 7,539,845), taught an array of processing tiles.
Fujisawa et al. (U.S. 2007/0046326), taught network connections between processing elements.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183